Filed 9/27/21 A.W. v. Superior Court CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 A.W.,
             Petitioner,
 v.
 THE SUPERIOR COURT OF                                                 A162985
 CONTRA COSTA COUNTY,
                                                                    (Contra Costa County
             Respondent;
                                                                    Super. Ct. No.
 C. et al.,                                                      J1900115)
             Real Parties in Interest.


         A.W. (mother) petitions this court for writ review of the juvenile court’s
orders issued at a contested 18-month review hearing (Welf. & Inst. Code,
§ 366.22)1 denying reunification services and setting a selection and
implementation hearing under section 366.26 for her son (minor). Mother
contends the trial court (1) erred in finding there was a substantial risk of
detriment in returning minor to her care; (2) should have extended services
beyond the statutory timeframe; and (3) erred in reducing visitation. We
conclude the juvenile court did not err and deny the petition on the merits.



       All further statutory references are to the Welfare and Institutions
         1

Code unless otherwise indicated.


                                                               1
                                     BACKGROUND
      In February 2019, the Contra Costa County Children and Family
Services Bureau (Bureau) filed a petition alleging Mother was unable to
provide regular care for the minor, then 21 days old, due to her history of
substance abuse and failure to take minor for follow-up care, and because
minor’s umbilical cord tested positive for methamphetamines. The petition
further alleged mother’s parental rights had been terminated as to minor’s
half-sibling, C.W.
      At the detention hearing, the court, with mother’s consent, appointed a
guardian ad litem for mother, ordered minor detained, ordered supervised
visitation for mother, and ordered services for mother pending further
proceedings. Those services included a psychological evaluation and
substance abuse treatment. After mother refused to surrender minor or
disclose his whereabouts, the court issued a protective custody warrant for
minor and an arrest warrant for mother.
      Over the course of the next several months, Santa Cruz Sheriff’s
officers went to maternal grandmother’s home several times, but neither
mother nor minor was present.
      On April 1, the Concord Police Department notified the Bureau they
had Mother in custody. Mother stated minor “was with her ‘parents.’ ”
However, when officers performed a welfare check at maternal grandmother’s
home, she stated minor was not there, although officers “heard a baby crying
inside” when they first approached the home. Two days later, father2
contacted law enforcement to report mother missing. Upon officers’ arrival at
father’s address, they found minor and placed the infant in a “licensed foster
home the next day, April 4. . . .”

      2   Father is not a party to this proceeding.


                                         2
      The court recalled the warrant and set a contested jurisdiction hearing,
at which the court sustained the petition and set the matter for a disposition
hearing.
      In its disposition report, the Bureau recommended family reunification
services to father, and no services to mother. Although the Bureau “has been
known to recommend services for parents who are eligible for bypass,” in this
case, mother had not “made any efforts to engage in services or mitigate the
reasons that [minor] was removed.” She had only recently begun drug
testing, and she had not completed a psychological evaluation.
      At the disposition hearing, the court adjudged minor a dependent of the
court, found by clear and convincing evidence there was a substantial danger
to minor’s physical health, safety, and protection, or physical or emotional
well-being, if he were returned home, ordered services and supervised
visitation for both parents, and set the matter for a six-month review
hearing.
      In its six-month status report, the Bureau recommended an additional
six months of services for mother. Mother had since had another child, S.W.,
who remained “in her care under a court-ordered Family Maintenance plan,”
and she had obtained housing. Minor remained in foster care, was
“developing appropriately,” and was an “easy, healthy and happy baby.” In
February 2020, mother began attending parenting classes. A month later,
mother began individual therapy, and a month later still, she began
attending “NA/AA Zoom meetings.” Mother “complied with [the] majority of
[drug] testing requirements.” She also had supervised visitation with minor
once a week for an hour, and the visitation worker reported mother was “fully
engaged in all of the visits.” The Bureau therefore requested “authority to
transition to unsupervised visits” with mother. The social worker noted



                                       3
mother had “made a lot of progress,” had “engaged in her sobriety and ha[d]
begun to build a supportive team of individuals,” and had “demonstrated
some new skills and behaviors . . . consistent with case plan objectives.”
      The court continued minor as a dependent child, ordered continued
reunification services, found mother had “made significant progress in
resolving problems that led to the child’s removal from the home,” ordered
“consecutive overnight visits with mother for a maximum of 30 days,” and set
the matter for a 12-month review hearing. However, because of the time
elapsed between hearings, the 12-month review hearing became an 18-month
review hearing.
      In its 18-month review hearing report, the Bureau recommended two
more months of services and then termination of mother’s services noting its
concern over mother’s “spiraling mental health.” Mother informed a social
worker that the Bureau had “stalked on her in the past, stole her son, and
had doctor’s [sic] lie about the result of a drug test ‘from her umbilical cord
which we stole.’ ” Additionally, there had been several incidents involving
mother “making threats.” On several occasions and “at various hours, at 2:00
a.m. and 3:00 a.m.,” paternal grandmother reported mother would show up at
her house looking for father, who refused to leave with mother because she
“would leave him stranded when she became upset with him.” When mother
came to paternal grandparents’ home, she would be “hostile, yelling and
screaming” and accused grandmother “of being a child trafficker.” She also
“call[ed] the home, as well as, texts incessantly to everyone’s phone in the
home trying to get [father] to respond.” Mother had followed minor’s
caregivers from the courtroom to the parking lot and stated “they were liars,
horrible people, and that everything they put in the paperwork was a lie and
that [minor] loved her.” She had also recorded the caregivers “while they



                                        4
spoke with their attorney by their vehicle.” The social worker noted mother
had been “unable to demonstrate she understands how her behavioral
actions, such as her uncontrollable outbursts, had contributed to concerns . . .
regarding her ability to keep [minor] safe when she is challenged with life
difficulties.” Although mother had “adhered to the majority of her case plan
components,” she had been “very resistant . . . [to] complete a psychological
evaluation.”
      Finally, although mother reported minor’s overnight visits were “going
very well,” his foster parents reported minor did “not fare well after
visitations.” He had shown “heightened anxiety,” and “regressive behaviors”
such as “pulling his hair, kicking, biting, hitting and throwing objects.”
Minor had also begun “experiencing night terrors,” in which he “screams and
thrashes around dangerously and [is] unable to awaken.” Foster parents
reported minor often returned from visits with “a collection of little bites on
his back under his diaper,” “bites on his butt,” and “smelling strongly of
cigarettes.”
      In a February 2021 court memo, the Bureau recommended termination
of services to mother and continued to express concerns over mother’s
“spiraling mental health.” Mother’s individual therapist reported she could
no longer speak to the Bureau “due to directives put in place by [mother]”
back in September 2020. After meeting with a social worker, mother had
“stood in front of the building and yelled, ‘Give me my kid back, Children &
Family Services are kidnappers.’ ” Mother had taken pictures of an injury
minor had sustained and “posted photos of [minor’s] injury on Facebook . . .
once again violating [section] 827, the law protecting privacy.”3


      3 The court had previously ordered mother to “cease and desist”
posting details about minor on the Internet and social media.


                                        5
      Although mother had completed a psychological evaluation, she had
used an unapproved evaluator. The Bureau received a consultation in regard
to the evaluation. The consulting doctor opined that “his main concern with
the psychological evaluation was that even though . . . the evaluator
indicated that he had access to and reviewed” the various reports, “he did not
refer to any of the information contained in those reports” nor did “he
specifically address any of the reasons there were concerns about [mother’s]
psychological stability or well-being in the first place.” The evaluation failed
to “address [mother’s] history with mental health, her history with substance
abuse, her history with Domestic Violence and Trauma, nor did it address her
criminal history.” Finally, mother’s evaluator failed to “consult with the
Bureau . . . prior to performing the evaluation” and relied on “information
provided to him from [mother.]” The Bureau did not accept the evaluation
and that component of her case plan therefore remained outstanding.
      Mother also repeatedly refused to allow social workers to do home
visits, stating the Bureau needed “to call and schedule an appointment to
enter her home” despite social workers explaining they could perform
unannounced visits as part of her case plan. Due to this, mother’s
“unsupervised and overnight visits were terminated,” and mother instead
received supervised visitation at the Bureau. Finally, police reports showed
there had been “approximately 9 incidents of domestic violence between
[mother] and [father]” within the past four months, including an incident
where father had a knife.
      A month later, in another court memo, the Bureau noted that since
November 2020 mother had not drug tested, and she stopped sending
verification of her 12-step meeting attendance. Mother stated she did not
think she needed to continue drug testing because “her initial case plan



                                        6
required that she only test for six months” and “she was confused about
continuing her case plan services because her attorney told her the case was
set for trial.” Mother had also “called in a false report” on minor’s caregivers,
necessitating a welfare check by the Sherriff’s Department. Because mother
refused to complete her court-ordered psychological evaluation through a
Medi-Cal-approved provider, the Bureau agreed to pay the cost of the
evaluation through an outside approved-evaluator. However, as of June
2021, mother had still not complied with the evaluation. Mother was also
refusing to work with the Bureau to amend minor’s birth certificate—a
requirement for him to continue receiving services—because “after one year,
Medi-Cal requires that a child’s birth certificate reflect his/her given name.”
Minor’s certificate still stated his name as “ ‘baby boy.’ ” Mother stated
“nothing was wrong with her son, except that he was unhappy in his foster
home and wanted to be with her,” she did not “want [minor] to receive
therapeutic services because he was not in need of them,” and that she would
“pursue therapy for [minor] once he returns home.” Three days after a
meeting with the social worker, mother sent out a “mass email stating [the
social worker] was verbally abusive toward her and [minor]” and had
“physically assaulted” her. Mother requested a new social worker and filed a
police report against the worker “for verbal and physical abuse.” Supervised
visitation was going well, and mother was “age appropriate” and
“affectionate” with minor during the visits.
      The 18-month review hearing took place over four days and several
months, and the court heard from the social worker, mother’s therapist, and
mother.
      The social worker explained things had initially been going well with
mother’s case plan. Mother had completed parenting classes, had been



                                        7
consistent with random drug testing and attendance at AA or NA meetings
up until November 2020, and she had been seeing an individual therapist.
Mother had also been consistent with visitation throughout the proceedings,
and currently had two hours of supervised visitation per week. However,
when the social worker reminded mother she would need to complete a
psychological evaluation, mother became “[v]ery upset, very agitated.”
Mother declined to do the evaluation through Contra Costa Mental Health
and instead opted to pay for her own evaluation. The Bureau “did not accept
the evaluation” because mother did not have her evaluator “approved and
cleared” by the Bureau, requiring mother to obtain a new evaluation.
      The Bureau was concerned about mother’s “mental health and her not
receiving the proper care for it,” that there “might be domestic violence
between [mother] and . . . father,” and that “father seems to be a chronic
alcoholic, and has not received any kind of treatment for it recently.”     The
social worker explained the concerns with mother’s mental health first arose
“when mom started sending a slew of e-mails every day,” a lot of which “did
not make sense in what she was saying and what she was requesting.”
Additionally, around mid-September 2020, mother had stopped allowing her
therapist to talk to the Bureau “about her progress and all in treatment.”
Mother had also come to the Bureau on several occasions, “yelling at the
building, accusing us of being kidnappers, child stealers, demanding we give
her her kids back.” In another incident, “she almost hit a [casework
assistant] in the parking lot,” and started “screaming” at the assistant and
“almost hit” the assistant with her car. Mother still had not drug tested since
November 2020, even though it had been explained multiple times she still
needed to do so.




                                       8
      Mother testified that she “completed everything [the Bureau] listed and
. . . went above beyond their expectations of completion.” She stated father
was “a very good father,” that they had “a good relationship,” that father had
“never pulled a knife” on her, and denied there had been any domestic
violence calls. Parents no longer had a “romantic relationship” because the
Bureau “kidnapped [their] son when he was first born,” and that “put a dent”
in parents’ relationship. Mother was currently pregnant but refused to
discuss the pregnancy because during her pregnancy with minor the Bureau
“followed” her “to make a false accusation.” She had “no recollection” of
father being arrested at her home in May. She could not recall having
reported her car stolen by father back in December 2020, she denied ever
calling 911 at all in the past six months, and she denied seeing father drunk
in the past six months. Mother filed a restraining order against a Bureau
social worker because she had “filed a false—two false . . . detention reports,
to have both of [her] sons illegally taken” away. Mother believed the social
worker “continues to harass” her.
      Mother’s therapist had seen mother every week since March 2020. She
opined that mother was a “fit parent” and did not “ascertain anything” that
would cause her to believe mother “would harm [minor] in any way.”
However, she acknowledged she had “no knowledge of police activity related
to [mother] and [father],” and relied on information provided by mother and
the initial disposition report to form the basis of her opinions.
      The court then heard from counsel. Mother’s counsel asserted she had
met her burden and “rebutted the presumption of detriment” in returning
minor to her. Minor’s counsel urged the court to terminate services, stating
there had “been sufficient showing that it would detrimental to [minor] if he
was returned to his mother.” Counsel stated she had “seen an escalation in



                                        9
[mother’s] behavior [and] a decompensation of her ability to stay on track,”
mother had failed to continue drug testing, and had failed to get a
psychological evaluation even though these were requirements necessary to
complete her case plan, and that these requirements were known to mother
since the beginning of minor’s dependency proceedings. The Bureau’s counsel
asserted reasonable services had been provided “over the last two years,” that
parents “failed to make substantial progress,” and that return of minor would
be detrimental. Mother had “stop[ped] complying” with her plan, “made
several excuses” of why she could not comply, “refused to do the county
psych” evaluation, and simply stopped drug testing. “Mother’s behavior and
mental health stability ha[d] not changed in two years,” rather counsel stated
she was “still refusing to drug test, she is continuing to be evasive with the
Bureau, she is habitually lying, providing false testimony, and has a lack of
accountability for her actions.”
      The court found reasonable services had been offered but mother had
made “minimal” progress with her case plan. The court stated this was not
“a case where [mother] could be characterized as being all noncompliant or
all compliant,” rather mother’s behavior “evolved over . . . time.” The court
found mother’s therapist “completely lacking in credibility.” The court also
found mother lacked credibility because some of things mother denied were
“very simple and very obvious things that are supported by the evidence.”
For example, she denied having called 911 but in the 911 calls, identified
herself, gave father’s name, gave her address, and stated father had stolen
her car and that father was drunk and had “threatened to kill himself with a
knife.” The court found the social worker to be credible, and that mother had
not made substantial progress with her case plan, and specifically that
mother had missed 24 drug tests since November 2020 and failed to get a



                                       10
psychological evaluation. The court terminated services, finding it would be
detrimental to minor if he were returned to mother’s care and set the matter
for a section 366.26 hearing.
                                  DISCUSSION
Substantial Evidence Supports the Juvenile Court’s Finding of
Detriment
      “The Legislature has determined the juvenile court may generally offer
family reunification services for a maximum period of 18 months. (§§ 361.5,
subd. (a)(3), 366.22, subd. (a); Cynthia D. v. Superior Court (1993) 5 Cal.4th
242, 249. . . .) At the 18-month permanency review hearing the juvenile court
must order a child returned to a parent’s custody unless it finds, by a
preponderance of the evidence, that return of the child will create a
substantial risk of detriment to the child’s safety, protection or physical or
emotional well-being. [Citation.] ‘That standard is construed as a fairly high
one. [Citation.] It does not mean the parent in question is less than ideal,
did not benefit from reunification services as much as might have been
hoped, or seemed less capable than the available foster parent or other family
member.’ ” (Georgeanne G. v. Superior Court (2020) 53 Cal.App.5th 856, 864
(Georgeanne G.), fn. omitted.)
      “If the child is not returned to a parent at the permanency review
hearing, the court must terminate reunification services and order a hearing
pursuant to section 366.26. [Citation.] [¶] We review the juvenile court’s
finding of detriment for substantial evidence.” (Georgeanne G., supra,
53 Cal.App.5th at p. 864.) “ ‘ “ In making this determination, we draw all
reasonable inferences from the evidence to support the findings and orders of
the dependency court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and credibility are the



                                       11
province of the trial court.” [Citation.] “We do not reweigh the evidence or
exercise our independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.” ’ ” (In re I.J. (2013)
56 Cal.4th 766, 773.)
      Mother maintains she “participated in all aspects of her treatment
plan,” there “was no showing [she] did anything detrimental to the minor
during contact with [him],” and she “only became agitated when the Bureau
requested a psychological evaluation,” however, returning minor “would
likely reduce her anxiety and might even eliminate the Bureau’s persistence
in her obtaining one.”
      While mother did well with her case plan initially, her progress steadily
diminished over the course of the proceedings. In making a finding of a
detriment, the court went through a long recitation of facts that supported its
determination: there was evidence of “extensive domestic violence” between
mother and father; mother had a history of drug use but adamantly denied
minor tested positive for methamphetamine; there was documented “conduct”
of mother’s “spiraling mental health,” including her “[y]elling in front of the
courthouse, Posting of [minor’s] injuries on the Internet” despite a court order
to cease and desist, and the refusal to allow the therapist to give the social
worker any updates; mother had missed 24 drug tests since November 2020
and had stopped sending verification of her attendance of AA/NA meetings;
and finally, even after the Bureau’s “compromise . . . to pay for the psych eval
from the company” mother wanted, she still had not obtained an evaluation.
Despite mother’s claim that she “participated in all aspects of her treatment
plan,” the evidence is to the contrary.




                                          12
      Mother’s assertation that minor’s return would “likely reduce her
anxiety and might even eliminate the Bureau’s persistence in her obtaining”
an evaluation is speculative and not a basis for return.
      Because substantial evidence supports the juvenile court’s finding of
detriment, the court did not err in refusing to return minor to mother, and
termination of reunification services was required. (§ 366.22, subd. (b).)
Continuing Reunification Services
      Mother acknowledges there is “no express authority” for a “period of
services to be ordered at an 18-month hearing,” but contends the court had
“authority” to do so as “long as it was not contrary to the best interests” of
minor. She maintains there “has been no showing that extending services
would be detrimental.”
      “Sections 361.5, subdivision (a)(4)(A) and 366.22, subdivision (b),
authorize the juvenile court to extend reunification services beyond the 18-
month statutory period in certain limited circumstances.” (Georgeanne G.,
supra, 53 Cal.App.5th at p. 864, fn. 9.) None of those circumstances is
present in this case.4 “There are also cases in which appellate courts have



      4  Section 361.5, subdivision (a)(4)(A) provides, “court-ordered services
may be extended up to a maximum time period not to exceed 24 months after
the date the child was originally removed from physical custody of the child’s
parent . . . if it is shown . . . that the permanent plan for the child is that the
child will be returned and safely maintained in the home with the extended
time period. The court shall extend the time period only if it finds it is in the
child’s best interest to have the time period extended and that there is a
substantial probability that the child will be returned to the physical custody
of the child’s parent . . . , or that reasonable services have not been provided
to the parent. . . . If the court extends the time period, the court shall specify
the factual basis for its conclusion that there is a substantial probability that
the child will be returned to the physical custody of the child’s parent . . .
within the extended time period.”


                                        13
ruled reunification services may be continued beyond the 18-month statutory
period, but those cases involved truly exceptional situations in which some
external factor thwarted the parent’s efforts at reunification. (See e.g., In re
Elizabeth R. (1995) 35 Cal.App.4th 1774, 1787, 1796 . . . [mother was
hospitalized during most of reunification period, and after her release, the
child welfare agency attempted to restrict visitation]; In re Daniel G. (1994)
25 Cal.App.4th 1205, 1209, 1212–1214 . . . [the Department’s reunification
services for the father were a ‘disgrace’]; In re Dino E. (1992) 6 Cal.App.4th
1768, 1777–1778 . . . [no reunification plan was ever developed by the child
welfare agency for the father].)” (Georgeanne G., at p. 864, fn. 9.) None of
those exceptional situations is present here.
      Further, even if any of those circumstances or exceptional situations
were present, mother has actually received 24 months of reunification
services5–as the Bureau observes, “exceed[ing] all statutory timelines for
reunification.”


       Section 366.22 provides for additional services to those parents “in a
court-ordered residential substance abuse treatment program, a parent who
was either a minor parent or a nonminor dependent parent at the time of the
initial hearing,” or “a parent recently discharged from incarceration,
institutionalization, or the custody of the United States Department of
Homeland Security.” (§ 366.22, subd. (b); Seiser & Kumli, Cal. Juvenile
Courts Practice and Procedure (2021) § 2.129 [“the juvenile court may extend
services to a date twenty-four months from the original removal of the child
in certain very limited circumstances pertaining to parents in substance
abuse programs, parents who were either a minor parent or a nonminor
dependent parent, parents recently released from incarceration or
institutionalization, and parents who have been in the custody of the United
Stated Department of Homeland Security”].)
      5 The Bureau filed its petition on February 1, 2019, and a detention
hearing took place three days after on February 4, at which the court ordered
minor detained, and ordered services to be provided to mother “pending
further proceedings.” At the continued detention hearing, the following day,

                                       14
      Mother claims that California law is based on outdated federal law, and
that in 2018 Congress amended title 42 United States Code 629a(a)(7) to
“eliminate time limits for reunification services.” She contends her case
“seems like an appropriate case for the court to have considered the federal
law while exercising its discretion.”
      This argument is unavailing. Mother did not raise this issue in the
juvenile court, and it is therefore waived. Moreover, mother does not explain
how the change in the federal law altered the analysis required by state law
as applied to this case, nor has she demonstrated any likelihood that the
juvenile court’s order would have differed if not bound by the time limits set
forth in California statutes. Finally, mother provides no authority that the
federal statute, which is silent on the duration of reunification services in the
circumstances of this case, eliminates the time limits set forth in the
California statute. Title 42 United States Code 629a(a)(7) defines “Family
reunification services” and does not mention any “elimination of time limits
for reunification services” under California law.6


the court once again ordered minor detained and ordered services “pending
further proceedings.” However, mother failed to follow the courts order to
surrender minor. After a month-long delay, minor was not physically
detained until April 3. At the November 2019 disposition hearing, the court
ordered services for mother. The court concluded the 18-month review
hearing at the end of June 2021. “The detention hearing essentially marks
the beginning of the maximum 18-month reunification period (which can be
extended to 24-months in very limited situations) that starts at the time the
child is originally removed from the physical custody of his or her parent. . . .”
(Seiser & Kumli, Cal. Juvenile Courts Practice and Procedure, § 2.44, citing
§§ 361.5, subd. (a), 366.21, subd. (g)(1), 366.22, subd. (a).) Thus, even under
the most generous calculation of time—from the November 2019 hearing—
mother has received 24 months of services.
      6 Title 42 United States Code 629a(a)(7) states “The term ‘family
reunification services’ means the services and activities described in
subparagraph (B) that are provided to a child that is removed from the child’s

                                        15
Visitation
      Finally, mother contends the trial court abused its discretion in
reducing her visitation from two hours per week to one hour per month.
      The Bureau contends mother waived any right to “seek relief from this
court” regarding visitation because she failed to object to the visitation order
in the juvenile court. Mother maintains “[w]hile counsel . . . did not
specifically object to the visitation order she objected to the recommendation
and the visitation order was contained therein.”
      Regardless of any forfeiture, the juvenile court did not abuse its
discretion in reducing mother’s visitation with minor.
      Citing In re Hunter S. (2006) 142 Cal.App.4th 1497, 1504, mother notes
prior visits had gone well and contends “absent a showing of detriment,”
visitation should not be reduced. Mother’s reliance on Hunter S. is
inapposite. That case involved the issuance of a visitation order “delegating
the discretion as to whether any visits occurred” to the child, who
subsequently prevented visitation by refusing to see his parents. (Id. at
pp. 1507–1508.) The court held, “Even after family reunification services are
terminated, visitation must continue unless the court finds it would be
detrimental to the child. (§ 366.21, subd. (h).)” (Hunter S., at p. 1504.) Here,
the court allowed visitation to continue, albeit at a reduced rate. As to its
frequency, the juvenile court has “great discretion in deciding issues relating
to parent-child visitation,” the exercise of which “we will not disturb on


home and placed in a foster family home or a child care institution or a child
who has been returned home and to the parents or primary caregiver of such
a child, in order to facilitate the reunification of the child safely and
appropriately within a timely fashion and to ensure the strength and
stability of the reunification. In the case of a child who has been returned
home, the services and activities shall only be provided during the 15-month
period that begins on the date that the child returns home.”


                                       16
appeal unless the juvenile court has exceeded the bounds of reason.” (In re
S.H. (2011) 197 Cal.App.4th 1542, 1557–1558.)
      When reunification services end, “the parents’ interest in the care,
custody and companionship of the child [is] no longer paramount,” and “ ‘the
focus shifts to the needs of the child for permanency and stability.’ ” (In re
Stephanie M. (1994) 7 Cal.4th 295, 317.) The permanency planning hearing
had been set and mother had received over 24 months of services. At that
point the focus shifted to minor’s best interest, and we see no abuse in
discretion in the juvenile court’s order reducing (but not terminating)
mother’s visits with minor.
                                  DISPOSITION
      The petition for extraordinary writ is denied on the merits. (Welf. &
Inst. Code, § 366.26, subd. (l); Cal. Rules of Court, rule 8.452(h).) The request
for stay is denied, and this decision shall be final immediately in the interests
of justice. (Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)




                                        17
                                     _________________________
                                     Banke, J.


We concur:


_________________________
Margulies, Acting P.J.


_________________________
Sanchez, J.




A162985, AW v. Superior Court


                                18